Citation Nr: 0012737
Decision Date: 05/15/00	Archive Date: 09/08/00

DOCKET NO. 97-07 677               DATE MAY 15, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of
benefits in the calculated amount of $12,389.00.

REPRESENTATION

Appellant represented by: Daniel W. Ware, Attorney

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant served on active duty from January 1943 to February
1946. The service administrative records reflect that the appellant
was awarded the Purple Heart for wounds sustained while engaging
the enemy in 1945.

This appeal arises before the Board of Veterans' Appeals (Board) of
the Department of Veterans Affairs (VA) on appeal of a November
1992 decision by the Committee on Waivers and Compromises (COW) of
the Jackson, Mississippi, Regional Office (RO). The amount of the
overpayment is not in dispute.

In August 1998, the appellant requested that the amount VA payments
withheld be reduced. This matter is referred to the RO for
appropriate action.

In November 1992 the COW denied the appellant's claim for
entitlement to a waiver of recovery of an overpayment of benefits
in the calculated amount of $15,655. At that time the COW found
that the appellant was materially at fault and a waiver was
precluded as a matter of law. This amount was subsequently reduced
to $12,389.00. The appellant appealed this denial to the Board. In
January 1999, the Board denied the appellant's claim. The appellant
appealed the Board's decision to the Court of Appeals for Veterans
Claims (Court), formerly the United States Court of Veterans
Appeals.

While the case was pending at the Court, VA Office of General
Counsel and the appellant's representative filed a joint motion
requesting that the Court vacate the January 1999 decision by the
Board and remand the case to the Board for readjudication. The
basis for the joint Remand was that the Board, in the January 1999
decision, failed to address the fault of the debtor (appellant) in
creating the overpayment or weigh the fault of the VA (if any) with
the fault of the appellant in the creation of the overpayment.

2 - 

The Court granted the Joint motion in July 1999, vacated the
Board's January 1999 decision, and remanded the case to the Board
for compliance with the directives in the Joint Remand.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the appellant's appeal has been obtained by the RO.

2. In June 1992 the RO terminated the appellant's pension benefits
effective February 1, 1989 based on income of his spouse. This
resulted in the overpayment of $12,389.00. The amount of the
overpayment is not in dispute.

3. The appellant's failure to provide information to the VA
concerning receipt of additional family income is not shown by the
evidence of record to constitute "fraud," "misrepresentation of a
material fact," "bad faith," or "lack of good faith."

4. The veteran was minimally at fault for the creation of the debt.

5. Collection of the debt would deprive the veteran and his family
of the basic necessities of life and defeat the purpose of the
benefit.

CONCLUSIONS OF LAW

1. The overpayment was not created through fraud, misrepresentation
of a material fact, or bad faith on the part of the appellant. 38
U.S.C.A. 5107, 5302(c) (West 1991); 38 C.F.R. 1.962(b), 1.965(b)
(1999).

2. Recovery of the overpayment of $12,389.00 would be against the
principles of equity and good conscience. 38 U.S.C.A. 5107, 5302
(West 1991); 38 C.F.R. 1.963, 1.965 (1999).

3 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant's claim is well
grounded. 38 U.S.C.A. 5107(a) (West 1991). The Board is also
satisfied that all relevant facts regarding this claim have been
properly developed to the extent indicated by law and that no
further assistance to the appellant is required to comply with the
duty to assist mandated by 38 U.S.C.A. 5107(a) (West 1991).

At the outset, the Board notes that the appellant does not contest
the propriety of the creation or amount of overpayment designated
by VA.

Under applicable law, a veteran who served in the active military
service for 90 days or more during a period of war, who is
permanently and totally disabled from nonservice-connected
disability not the result of the veteran's own willful misconduct,
is entitled to pension payable at the rate established by law,
reduced by the veteran's annual income. 38 U.S.C.A. 1521 (West
1991). For pension purposes, payments of any kind from any source
will be counted as income during the 12 month annualization period
in which received, unless specifically excluded under the
provisions of 38 C.F.R. 3.272 (1999). See 38 C.F.R. 3.271 (1999).

A veteran who is receiving pension must notify VA of any material
change or expected change in income, which would affect entitlement
to receive, or the rate, of the benefit being paid. The notice must
be made when the recipient acquires knowledge that he will begin to
receive additional income. 38 C.F.R. 3.660(a)(1) (1999).

The Board notes that the appellant has provided sworn testimony
that he cannot read, write, or sign his name. The claims folder
demonstrates that the appellant typically "signs" all documents by
making an "X" where appropriate. In this regard, 38 C.F.R. 3.113
(1999) requires that all signatures by mark or thumbprint must be:
(a) Witnessed by two persons who can write and who have signed
their names and addresses; or (b) Certified by a notary public or
other person having

- 4 - 

authority to administer oaths for general purposes; or (c)
Certified by a Department of Veterans Affairs employee under
authority of Department of Veterans Affairs Form 4505 series.

The evidence of record demonstrates that the appellant applied for
a nonservice- connected pension, which was received by the Jackson,
Mississippi, RO in January 1987. On the document the appellant
signed with his mark. It was indicated that the appellant could not
read or write. His mark was witnessed by an individual, apparently
his daughter who did not include her address and by the appellant's
representative.

The appellant's claim was granted in a May 1987 rating decision. A
copy of the letter notifying him of this grant and of his
responsibility to inform the VA of any changes in income is not of
record.

Submitted in May 1988 was a VA Form 21-0516, Improved Pension
Eligibility Verification, which lists the social security benefits
as his only source of income. Under total wages of his spouse it
was reported that from May 1, 1987 to April 30, 1988 and from May
1, 1988 to April 30, 1989, no wages were received or anticipated,
respectively. This form bears the mark of the appellant and is
witnessed by two individuals who were members of the organization
which was representing the appellant at that time.

An award letter was sent to the appellant in May 1988 informing him
that his disability pension award had been amended. He was informed
that the award was based in part on no income was received by his
spouse. He was further informed that if any addition income was
received by him or his dependents, he was to notify the VA
immediately and that failure to do so would result in the creation
of an overpayment.

Received in May 1989 was a VA Form 21-0516. On this form it was
reported that employment wages of his spouse from May 1, 1988 to
April 30, 1989 and from May 1, 1989 to April 30, 1990 was "0"
(zero). The appellant signed this form with

5 - 

his mark and apparently someone signed his name as well. His mark
was not witnessed. This mark therefore does not meet the
requirements of 38 C.F.R. 3.113.

The appellant was informed in a letter of December 1989 of the need
to report any change in income, for himself or any of his
dependents, to the VA. Received in April 1990 was a VA Form 21-
0516, which again lists social security benefits as his only form
of income. On this form it was reported that employment wages of
his spouse from May 1, 1989 to April 30, 1990 was "0" (zero) and
anticipated wages from May 1, 1990 to April 30, 1991 was "0"
(zero). It was reported that there had been no income change over
the prior 12 months. The appellant signed this form with his mark
and apparently someone signed his name as well. His mark was not
witnessed. This mark therefore does not meet the requirements of 38
C.F.R. 3.113.

Received in May 1991 was a VA From 21-0516, which lists social
security as the appellant's only income. On this form it was
reported that employment wages of his spouse from May 1, 1990 to
April 30, 1991 and anticipated wages from May 1, 1991 to April 30,
1992 was "0" (zero). The appellant's mark is not on this form and
apparently someone signed his name. This does not meet the
requirements of 38 C.F.R. 3.113.

In a letter dated in April 1992, the RO informed the appellant that
the VA proposed to terminate his pension benefits effective
February 1, 1989 based on income of his spouse for the prior
several years.

Received in May 1992 was a VA Form 20-0516 in which the appellant's
social security is reported as his only income. Under total wages,
it was reported that the appellant's spouse earned $9311.95 from
May 1, 1992 to April 30, 1992. Income from May 1, 1992 to April 30,
1993 was $6500. This form again appears to indicate that someone
signed for the appellant. His mark was not affixed to the document.

6 - 

A Financial Status Report was submitted in May 1992 and which
indicates that the appellant's only income was his social security
compensation. The appellant's spouse's monthly gross salary was
$630, her social security benefits of $54.36. After deductions her
monthly net income was 529.56. Total monthly net income for the
appellant and his spouse $1336.56. Monthly expenses were $1079.24.
Under real estate owned, the appellant reported one house valued at
$20,000. Monthly net income exceeded monthly expenses by $255.32.

This form contains the signature of his spouse and indicates that
someone signed for the appellant. His mark is not affixed to the
document. This form fails to meet the signature requirements set
forth in 38 C.F.R. 3.113. In June 1992 the appellant was informed
that his pension benefits were terminated effective on February 1,
1989 and that an overpayment has been created.

Another Financial Status Report, VA Form 4-5655, was submitted in
July 1992. This form includes the appellant's social security
benefits and his spouse's income figures. At that time, the
spouse's net monthly income was reported as $475. Combined net
monthly income was $851. Total monthly expenses were $862. It was
reported that total monthly expenses exceeded monthly net income by
$11. The form contains the appellant's mark, "X", and his spouse's
signature. Again, this form fails to meet the signature
requirements set forth in 38 C.F.R. 3.113.

A November 1992 decision, the COW denied the appellant's request
for a waiver of an overpayment of pension benefits in the amount of
$15,655. At that time the COW determined that the appellant had
misrepresented the family income. The appellant filed a timely
appeal as to this decision.

The appellant submitted another Financial Status Report in December
1992, which lists his social security benefits and his spouse's
income. His spouse's net monthly income was reported as $462.48.
Combined net monthly income was $838.48. Total monthly expenses
were reported as $828.86. The combined net monthly income exceeded
monthly expenses by approximately $9. This form contains the
veteran's written signature and the signature of his spouse. The
appellant's mark

7 - 

was not affixed to this document. This form was not appropriately
executed per 38 C.F.R. 3.113.

Another Financial Status Report, VA Form 4-5655, was submitted in
September 1993. This form includes the appellant's social security
benefits and his spouse's income figures. His spouse's net monthly
income was reported as $462.48. Combined net monthly income was
$838.48. Total monthly expenses were reported as $828.86. The
combined net monthly income exceeded monthly expenses by
approximately $9. This form contains the veteran's mark, "X", and 
his spouse's signature. This form fails to meet the signature
requirements set forth in 38 C.F.R. 3.113.

The August 1994 statement of the case reflects that the amount of
the overpayment was adjusted to $12,389. The appellant and his
spouse provided sworn testimony at a personal hearing at the RO in
March 1995. The appellant testified that he was illiterate and that
he had been informed by his veteran's service organization
representative that he did not need to include his wife's income on
the relevant financial forms.

He further indicated that his daughter and his service
representative filled out the various VA forms requesting income
amounts, and that he was unaware of the information provided. The
appellant testified that he never filled out the forms himself
because he did not know how to do it. He also testified that he
owned his own home.

The appellant provided testimony before a member of the Board in a
June 1997 hearing. At that time, the appellant repeated the
contentions from his previous hearing. Testimony was also given by
the veteran's spouse. Received at the hearing was a statement
written by his daughter which shows total income the appellant and
his spouse was $804. Total monthly expenses were $773.56. The Board
previously remanded this appeal in July 1998.

8 - 

A Financial Status Report was submitted in August 1998. Attached to
this document was a statement with the appellant's mark, the
signature of his spouse and which was apparently certified by the
VA per series 4505. At that time the appellant indicated he was
married and had no dependents. The appellant's monthly income was
reported as $440 (apparently social security benefits) and $135 in
VA benefits. Net take home payment of his spouse was $416.80.
Combined net monthly income was $991.80.

Under average monthly expenses the following were reported: rent or
mortgage payment; none; food, $350; utilities and heat, $180;
burial policy insurance, $25.65; housing insurance, $28.41; auto
insurance, $20; auto expenses, $100; clothes and upkeep, $75;
living expenses $50. Total monthly expenses were $779.06.

Under assets the appellant reported $50 in the bank. His automobile
was a 1988 Chevrolet. Under installment contracts and other debts,
none were reported. The appellant reported that the $135 monthly
pension payment was withheld to pay his debt. Thus, excluding the
$135 from the appellant's income, combined monthly income exceeded
monthly expenses by approximately $76.74. The record currently
shows that the veteran is receiving $75 in monthly benefits and $64
is being withheld to pay the debt.

The first aspect which must be determined is whether the
appellant's actions represent fraud, misrepresentation or bad
faith. Overpayments created by retroactive reduction of an award
are subject to recovery if recovery is not waived.

In an August 1998 supplemental statement of the case, the RO
indicated that collection of the overpayment would not violate the
principles of equity and good conscience.

The provisions of 38 U.S.C.A. 5302(c) (West 1991), prohibit the
waiver of a debt where "there exists in connection with the claim
for such waiver an indication of fraud, misrepresentation, or bad
faith on the part of the person or persons having an interest in
obtaining [the] waiver." Similarly, 38 C.F.R. 1.965(b) (1999), 

- 9 - 

precludes waiver upon a finding of (1) fraud or misrepresentation
of a material fact, (2) bad faith, or (3) lack of good faith.

A debtor's conduct is deemed to constitute bad faith "if such
conduct, although not undertaken with actual fraudulent intent, is
undertaken with intent to seek an unfair advantage, with knowledge
of the likely consequences, and results in a loss to the
government." A debtor exhibits lack of good faith where the
debtor's conduct shows an "absence of an honest intention to
abstain from taking unfair advantage of the ... Government." The
Board also notes that any misrepresentation of material fact must
be "more than non- willful or mere inadvertence." 38 C.F.R.
1.962(b) (1999).

Initially, the Board finds no evidence of fraud or bad faith.
Regarding misrepresentation, the Board is aware that an individual
may be held responsible for the contents of any document the
individual has signed. In this case consideration must be given to
the fact that the appellant is unable to read and write and thus
must rely on the assistance of other individuals. The appellant
asserts that the forms in question were filled out by his daughter
and his service organization representative and he was informed by
his representative that his wife's income did not have to be
reported.

A review of the pertinent financial forms shows that with the
exception of the May 1988 form, the remaining forms were not
properly executed and did comply with 38 C.F.R. 3.113. 38 C.F.R.
3.113 was enacted, in part, to protect the veteran. In view of the
appellant's illiteracy, his hearing testimony explaining his
actions, and the fact the pertinent financial forms were not
executed in compliance with 38 C.F.R. 3.113, it is the Board's
judgment that the criteria for a finding of misrepresentation have
not been met.

As the Board has found that the veteran's actions do not represent
fraud, misrepresentation or bad faith, the next issue which must be
addressed is whether collection of the current debt would be
contrary to the principles of equity and good conscience. If there
is no indication of fraud, misrepresentation or bad faith, as in

- 10-

this case, recovery of overpayments of benefits under laws
administered by the Secretary of Veterans Affairs is prohibited if
the Secretary determines that recovery would be against equity and
good conscience. 38 U.S.C.A. 5302(a) (West 1991); 38 C.F.R. 1.962
(1998). Recovery of the overpayment shall be waived if it is
determined that recovery of the indebtedness would be against
equity and good conscience. 38 C.F.R. 1.963(a) (1998).

The regulation provides that the standard of "equity and good
conscience" will be applied when the facts and circumstances in a
particular case indicate the need for reasonableness and moderation
in the exercise of the Government's rights. In such a
determination, consideration will be given to six elements which
include the degree of fault of the debtor; a balancing of fault
between the debtor and VA; whether recovery of the overpayment
would cause undue financial hardship to the debtor, or result in
unjust enrichment; whether repayment of the debt would defeat the
purpose for which it was intended and whether he changed his
position to his detriment. 38 U.S.C.A. 5302 (West 1991); 38 C.F.R.
1.965 (1999).

Regarding the degree at fault, as previously indicated the
pertinent VA Forms 21-0516, Improved Pension Eligibility
Verification Reports, were not properly executed by the appellant
pursuant to 38 C.F.R. 3.113 and should have been returned by the RO
to the appellant for completion. Accordingly, Board finds that the
majority of fault in the creation of the debt lies with the VA and
that the veteran is minimally at fault. The degree of fault of the
VA outweighs the fault on the part of the appellant.

The most recent Financial Status Report was submitted in August
1998. This report indicates that the combined monthly income for
the veteran and his spouse amounts to $991.80, with total monthly
expenses of $779.06, resulting in an monthly budget excess of
$212.74. The Board is cognizant of the fact that $135 of the
veteran's monthly income represent his VA pension. The record now
indicates that the veteran is receiving $74 of his pension benefits
and the remainder is being withheld by the VA. Thus, net monthly
income still exceeds net monthly expenses.

However, the Board is aware that the monthly expenses will
fluctuate. Additionally, the expenses reported by the appellant in
the 1998 form represented the bare essentials. The records show
that he a total of $50 in the bank. Essentially, the appellant and
his wife are living on approximately $926 per month. Accordingly,
it is the Board's judgment that collection of the debt would result
in financial hardship on the veteran and his family. Thus, the
Board finds that collection of the overpayment would deprive the
veteran and his family of the basis necessities of life. This, in
turn, defeats the purpose of pension benefits.

Finally, the Board finds no unjust enrichment and no reliance by
the veteran to his detriment. After weighing all these factors, it
is the judgment of the Board that recovery of the overpayment in
the amount of $12,389.00 would be against the principles of equity
and good conscience. As such, the Board concludes that a waiver of
recovery of the overpayment is warranted

ORDER

Entitlement to waiver of recovery of the overpayment of pension
benefits in the amount of $12,389.00 is granted.

ROBERT P. REGAN 
Member, Board of Veterans' Appeals

12 - 



